Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2008                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  137336                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 137336
                                                                    COA: 284229
                                                                    Gogebic CC: 06-000266-FH
  ANTHONY TYRRELL WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 25, 2008 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2008                   _________________________________________
         1117                                                                  Clerk